Citation Nr: 1518264	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  09-12 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to September 1991, and later served with the Air Force Reserves from mid-September 1991 until the end of December 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In May 2013, the Veteran testified at a travel Board hearing held before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file. 

In a July 2014 decision, the Board, in relevant part, remanded the above claim for additional development.  In February 2015, the Board requested a Veterans Health Administration (VHA) opinion, which was provided in March 2015.

This claim was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issue on appeal.  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran's left ear hearing loss is related to service.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the Board's favorable decision to grant service connection for left ear hearing loss, no discussion of the VA's duties to notify and assist is necessary for this issue.

Analysis

The Veteran contends that his left ear hearing loss is related to his military service, specifically in-service acoustic trauma sustained during his Desert Storm and Shield service and exposure to loud noise from: C5's, F15's, F16's civilian aircraft, tanks, helicopters, and Scud missiles (hearing testimony p. 3).  See Board Hearing Transcript pg. 3.  The Veteran also reported that he first noticed his hearing loss in-service.  Id. pg. 5.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Turning to the evidence of record, the Board finds that the Veteran has a current diagnosis of left ear hearing loss for VA purposes as illustrated by the December 2010 VA examination.  The Veteran's left ear speech recognition score was 94 and his pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
10
10
20
45
25

With regard to evidence of an in-service event, the Veteran's DD Form 214 shows that the Veteran's military occupational specialty was transport pilot and instructor.  Additionally, the Board finds the Veteran's lay history and testimony competent and credible as relates to his reported military noise exposure.  As such, the Board finds that the Veteran's circumstances of service are consistent with exposure to loud noise in service.  See 38 U.S.C.A. § 1154(b).  Therefore, the claim turns on whether the Veteran's left ear hearing loss is related to his in-service noise exposure. 

The December 2010 VA examiner concluded that the Veteran's hearing loss was less likely as not caused by his military service.  However, as explained in the July 2014 remand, the December 2010 VA opinion is inadequate for determining entitlement to service connection. 

In the March 2015 VHA opinion, a VA audiologist concluded that in her opinion it was at least as likely as not that military noise exposure contributed to the Veteran's left ear hearing loss.   

Based on the above, the Board finds that the evidence of record is in at least relative equipoise as to whether the Veteran's current left ear hearing loss is related to his military service.  As all the elements necessary to substantiate the claim have been met, service connection for left ear hearing loss is warranted.  Wise v. Shinseki, 26 Vet. App. 517, 532 (2014), citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 


ORDER

Entitlement to service connection for left ear hearing loss is granted.  



____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


